DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 10/14/2021 has been entered. Claims 9 and 12 have been cancelled. Claims 1, 2, 4, 5, 7, 8, 10, 11 and 13 have been amended. Therefore, claims 1-8, 10 and 13 remain pending in the application. Previous 35 USC § 112 rejections have been partially withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the, “ratcheting sheaves” (claim 19), “block and tackle” (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
Throughout the claim set the claims recite the clause: “configured with”; examiner makes clear on the record that this recitation is interpreted to positively recite and require the proceeding limitations. For example the recitation “a second end configured with at least one pulley sheave wheel” positively recites and requires at least one pulley sheave wheel on the second end of the tubular insert. Note that this is different than the term “configured to” which is an intended use limitation and only requires the component to be configured to perform the functions following this term.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8, 10 and 13 (and claims 14-20 just for guidance since they are withdrawn) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites “a tool retainer configured to attach to one of the first end….”; it is unclear why “one of” is recited when there do not appear to be alternatives to select from. Additionally, in its current form it implies that there is more than one first ends
Claim 1, lines 8-10 recites “a tool retainer configured to attach to one of the first end of the tubular insert proximal a received side of the ladder and proximal an opposite side of the ladder for the tubular insert length greater than the width of the hollow rung of the ladder” this recitation is because it is not clear how can the tool retainer will attach to the first end of the at least one tubular insert if one end of the tubular insert C is to be inserted into an opening defined by a hollow rung in a side of an extension ladder and the other side of the tubular insert have a pulley sheave wheel; it is obvious that such a component as shown in figures 4-6 would hinder/prevent the insertion of said tubular insert into an opening defined by a hollow rung in a side of an extension ladder or it requires its own hollow rung. In other words it is not clear how the tool retainer shown in figs. 4-6 works with the assembly shown in fig. 1 (Important: note that said tool retainer as recited is fundamentally different in operation than basket H shown in fig. 1 which is not inserted in the hollow rung). The claim will be examined as best understood. 
Claim 1, recites “a tool retainer configured to attach to one of the first end of the tubular insert proximal a received side of the ladder and proximal an opposite side of the ladder for the tubular insert length greater than the width of the hollow rung of the ladder”; this recitation is indefinite  because it is not understood what is meant by “a tool retainer … for the tubular insert length greater than …”; in other words the language between the term “a tool retainer” and the term “for the tubular insert length” are under the intended use “configured to” clause and does not describe how a tool retainer is for a length. In addition, the invention does not appear to support the tubular insert length to be greater than the width of the hollow rung; firstly since the length C shown in fig. 1 as well as what is shown in figures 4-6 does not appear to be greater than the width of a hollow ring shown in fig. 2 and secondly and more importantly, the holder insert (A) shown in fig. 3 shows the receiving openings (B) on both ends to have limited depth where an insert can only extend a limited amount into the holder insert further negating the possibility of having the tubular insert length greater than the width of the hollow rung. This limitation is also being examined as best understood. 
Claim 1, recites “a tool retainer configured to attach to one of the first end of the tubular insert proximal a received side of the ladder and proximal an opposite side of the ladder”; this recitation is indefinite because how can the first end of the tubular insert be proximal a received side of the ladder and an opposite side of the ladder; this recitation appears to be self-contradictory and will also be examined as best understood.
The issues above re-occurs in independent claim 11. 
Claim 2 recites “an additional pulley cord length configured …”; this limitation is indefinite because it is not clear how many pulley cord lengths are in the invention which leads to ambiguity as to how many cords are being claimed. The invention appears to disclose only one cord with only one cord length. 
Claims 7 and 8 recites “an extension ladder”; indefiniteness arises because it is not clear if these are the same or additional extension ladders to the one established in claim 1 from which claims 7 and 8 depends.
Claim 10 recites “another pulley sheave wheel”; does applicant intend to establish “an other pulley sheave wheel” since only one pulley sheave wheel has been established in the claims?
Claim 13 recites “a discrete pulley sheave wheel configured to provide a mechanical advantage”; this recitation raises indefiniteness firstly because it is not clear if said discrete pulley sheave wheel is the same as the pulley sheave wheel established in claim 1 or in addition to it. And secondly because it is not clear in what manner is the mechanical advantage provided. 
Claim 14 (just for guidance) recites “inserting a rod having a first end configured to be received into an opening defined by a hollow rung in a side of an extension ladder and a second end configured with at least one pulley sheave wheel”; indefiniteness arises because after the description of the rod 
Claim 14 (just for guidance) recites “running a pulley cord of a length configured to run once around the at least one pulley sheave wheel and bear a load between a pull portion and a load portion”; similar to the issue above; indefiniteness arises because after the description of the pulley cord being of a length, the rest of the limitation only further recites what the pulley cord is configured to do however, the claim remains open/unspecified as to where said pulley cord runs; therefore this recitation is considered indefinite since the method step is incomplete or unduly broad.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

As best understood, Claims 1-5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, US (2020/0300039) in view of Jones, US (6352135).
In regards to claim 1 Ross discloses:
A hollow rung step ladder apparatus (4; fig. 1): 
a tubular insert (14) having a first end (left hand side of 14) configured to be received into an opening (22) defined by a hollow rung (24) in a side (20) on an extension ladder (6) and a second end (right hand side of 14 at 12) configured with at least one pulley sheave wheel (10);
a pulley cord (40) of a length configured to run once around the at least one pulley sheave wheel (as shown in fig. 12) and bear a load between a tension portion (closer/proximal to the ladder) and a load portion (distal to the ladder).

    PNG
    media_image1.png
    581
    709
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    634
    473
    media_image2.png
    Greyscale

In regards to claim 1 Ross does not disclose a tool retainer and a length of the tubular insert being greater than a width of the hollow rung of the ladder.
However, Jones teaches a tool retainer (34 or 24) configured to attach to one of the first end of the tubular insert (equivalent to 42, 46, 44, 32, 30 combined; fig. 4) proximal a received side of the ladder (2; fig. 1; Jones) and proximal an opposite side of the ladder for the tubular insert length greater than the width of the hollow rung of the ladder, a length of the tubular insert being greater than a width of the hollow rung of the ladder (as shown in fig. 2 the overall length of 42, 44, 46 is greater than the width of rung 4 since it threads into 33 as explained in col 4; LL 10-14 excerpt highlighted below).

    PNG
    media_image3.png
    285
    610
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    632
    640
    media_image4.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the tool retainer taught by Jones onto the apparatus of Ross for its predictable function of providing a 
	As best understood, In regards to claim 2 Ross discloses a second tubular insert (belonging to the second of the sheave wheels in fig. 12) and an additional pulley cord length (as best understood length of 40 shown in fig. 12) configured to run once around the first pulley sheave wheel and a second pulley sheave wheel and therebetween twice (as shown in fig. 12 Ross).
	 In regards to claim 3 Jones teaches the tool retainer is a tool bucket (can or pail; Col 3; LL 31-34; see excerpt below) configured to receive miscellaneous tools and hardware including nails and screws.

    PNG
    media_image5.png
    131
    603
    media_image5.png
    Greyscale

	In regards to claim 4 Jones teaches wherein the tool retainer is a tool rack (34) configured with a plurality of topside openings (40) to receive tools including screw drivers, nail sets and ratchet sockets.
	In regards to claim 5 Jones teaches the tool retainer is a tool helper (24) configured with loops (26, 28) to receive tools including hammers, pliers and saws.
	In regards to claim 7 Jones teaches a holder (12) configured to be received between the opening defined by the hollow rung in the side of an extension ladder and the tubular insert, the holder configured to remain inside the hollow rung opening (as shown in figures 3 and 2; Jones). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the current invention to utilize the 
	In regards to claim 8 Jones teaches a holder (12) configured to be received between the opening defined by the hollow rung in the side of an extension ladder and the tubular insert, the holder configured to define various hollow rung openings (at least two openings on both sides of 12) and to have a constant inner diameter to receive the tubular insert.
	In regards to claim 10 Ross discloses the pulley cord length (length of 40) comprises a closed loop (oval loop of 40 as shown in fig. 12; Ross) between the at least one pulley sheave wheel and another pulley sheave wheel (top and bottom sheave wheels respectively as shown in fig. 12).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ross and Jones as applied to claim 1 above, and further in view of Forseth, US (2020/0109601).
In regards to claim 6 Ross and Jones do not teach a bucket configured to attach to the pulley cord.
However, Forseth teaches a bucket (742; fig. 7) configured to attach to the pulley cord (equivalent to cord shown in fig. 7) on the load portion of the pulley cord length.
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize a bucket similar to that taught by Forseth onto the load portion of the pulley cord of Ross for its predictable function of providing means to lift tools, gear, and other devices to the worker at an 
As best understood, Claims 11 and13 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, US (2020/0300039) in view of Jones, US (6352135).
In regards to claim 11 Ross discloses:
A hollow rung step ladder apparatus (4; fig. 1): a tubular insert (14) having a first end (left hand side of 14) configured to be received into an opening (22) defined by a hollow rung (24) in a side (20) of an extension ladder (6) and a second end (right hand side of 14 at 12) configured with at least one pulley sheave wheel (10), a length of the tubular insert being less than a width of the rungs of the ladder (as shown in fig. 1); a pulley cord (40) of a length configured to run once around the at least one pulley sheave wheel (as shown in fig. 12) and bear a load between a tension portion (closer/proximal to the ladder) and a load portion (distal to the ladder).

    PNG
    media_image1.png
    581
    709
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    634
    473
    media_image2.png
    Greyscale


In regards to claim 11 Ross does not disclose a tool retainer and a length of the tubular insert being greater than a width of the hollow rung of the ladder.
However, Jones teaches a tool retainer (34 or 24) configured to attach to one of the first end of the tubular insert (equivalent to 42, 46, 44, 32, 30 combined; fig. 4) 

    PNG
    media_image3.png
    285
    610
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    632
    640
    media_image4.png
    Greyscale


	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the tool retainer taught by Jones onto the apparatus of Ross for its predictable function of providing a device for the worker to place his tools while performing work at an elevated height on the ladder. Furthermore, it would have been obvious to a person of ordinary skill in the art to utilize the holder taught by Jones into the hollow rung of Ross for also its predictable function of providing a snug attachment between the tubular insert and the ladder.
	As best understood, in regards to claim 13 Ross discloses a discrete pulley sheave wheel configured to provide a mechanical advantage (where pulleys inherently provides a standard mechanical advantage where they decreases the amount of force .
	 
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive because:
Applicant argues “Neither the Ross nor the Jones nor the Forseth references include a length of the tubular insert greater than a width of the hollow rung of the ladder such that a tool retainer can be attached to either end”; examiner respectfully disagrees and re-asserts that Jones indeed teaches a length of the tubular insert being greater than a width of the hollow rung of the ladder (as shown in fig. 2 the overall length of 42, 44, 46 is greater than the width of rung 4 since it threads into 33 as explained in col 4; LL 10-14 excerpt highlighted below).

    PNG
    media_image3.png
    285
    610
    media_image3.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634